

Exhibit 10.1


CHANGE IN CONTROL AND TERMINATION AGREEMENT


Modine Manufacturing Company, a Wisconsin corporation (“Employer”) and
_____________ (“Executive”) entered into a Change in Control and Termination
Agreement, effective as of_________, 2006 (“Agreement”), and such Agreement is
hereinafter set forth.
 
WITNESSETH:
WHEREAS, Executive is currently employed by Employer as its _____________ Vice
President.
WHEREAS, Employer desires to provide security to Executive in connection with
Executive's employment with Employer in the event of a Change in Control
affecting Employer; and
WHEREAS, Executive and Employer desire to enter into this Agreement pertaining
to the terms of the security Employer is providing to Executive with respect to
his employment in the event of a Change in Control;
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
1. Term. The term of this Agreement shall be the period beginning on the date
hereof and terminating on the date 36 months after such date (the "Term"),
provided that for each day from and after the date hereof the Term will
automatically be extended for an additional day, unless either Employer or
Executive has given written notice to the other party of its or his election to
cease such automatic extension, in which case the Term shall be the 36-month
period beginning on the date such notice is received by such other party.
Notwithstanding the above, this Agreement shall automatically be terminated
without further notice by either Executive or employer, upon the occurrence of
either the following events so long the event occurred in advance of and was
unrelated to a Change-in-Control: (1) Termination of Executives employment with
employer; or (2) a significant, negative change in the nature or scope of
Executive’s authorities, title or duties.
2. Definitions. For purposes of this Agreement:
(a) “Actual Bonus” shall mean the amount of Executive’s incentive bonus
compensation actually payable for a calendar year under an incentive
compensation plan maintained by Employer; provided, however, that such amount
shall in no event be less than the highest amount payable to Executive at any
time during the Term.
(b) "Affiliate" or "Associate" shall have the meaning set forth in Rule 12b-2
under the Securities Exchange Act of 1934.
(c) "Base Salary" shall mean Executive's per annum base salary at the rate in
effect on the date of a termination of employment under circumstances described
in subsections 3(a) or (b) below; provided, however, that such rate shall in no
event be less than the highest rate in effect for Executive at any time during
the Term.
(d) "Beneficiary" shall mean the person or entity designated by Executive, by
written instrument delivered to Employer, to receive the benefits payable under
this Agreement in the event of his death. If Executive fails to designate a
Beneficiary, or if no Beneficiary survives Executive, such death benefits shall
be paid:

   
(i)
to his surviving spouse; or

   
(ii)
if there is no surviving spouse, to his living descendants per stirpes; or

   
(iii)
if there is neither a surviving spouse nor descendants, to his duly appointed
and qualified executor or personal representative.

(e) A "Change in Control" shall be deemed to take place on the occurrence of any
of the following events:
(1) The commencement by an entity, person or group (other than Employer or an
Affiliate or Associate) of a tender offer for at least 30% of the outstanding
capital stock of Employer entitled to vote in elections of directors ("Voting
Power");
(2) The effective time of (i) a merger or consolidation of Employer with one or
more other corporations as a result of which the holders of the outstanding
Voting Power of Employer immediately prior to such merger or consolidation
(other than the surviving or resulting corporation or any Affiliate or Associate
thereof) hold less than 50% of the Voting Power of the surviving or resulting
corporation, or (ii) a transfer of 30% of the Voting Power, or a Substantial
Portion of the Property, of Employer other than to an entity of which Employer
owns at least 50% of the Voting Power; or
(3) During any period of 24 months that ends during the Term, regardless of
whether such period commences before or after the effective date of this
Agreement, the persons who at the beginning of such 24-month period were
directors of Employer cease for any reason to constitute at least a majority of
the Board of Directors of Employer.
(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.
(g) “Defined Contribution Plan” shall mean a defined contribution plan as
defined in Section 3(34) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”).
(h) “Five-Year Average Actual Bonus” shall mean the average of Executive’s
Actual Bonuses (determined without reference to the proviso in subsection 2(a))
payable for the five-year period ending on December 31 of the calendar year
immediately preceding the calendar year of Executive’s termination of
employment.
(i) “Five-Year Average Base Salary” shall mean the average of Executive’s per
annum Base Salary (determined without reference to the proviso in
subsection 2(c)) payable for the five-year period ending on December 31 of the
calendar year immediately preceding the calendar year of Executive’s termination
of employment.
(j) "Good Cause" shall be deemed to exist if, and only if:
(1) Executive engages in an act of dishonesty constituting a felony that results
or is intended to result directly or indirectly in gain or personal enrichment
at the expense of Employer; or
(2) Executive breaches any provision of Section 8 (relating to confidential
information), and such breach results in a demonstrably material injury to
Employer.
(k) “Good Reason” shall be deemed to exist if, and only if:

 
(1)
there is significant change in the nature or the scope of Executive’s
authorities or duties;

 
(2)
there is significant reduction in Executive’s Base Salary, his opportunity to
earn a bonus under an incentive bonus compensation plan maintained by Employer
or his benefits; or

 
(3)
Employer changes by 100 miles or more the principal location in which Executive
is required to perform services.

(l) "Severance Period" shall mean the period beginning on the date Executive's
employment with Employer terminates under circumstances described in subsection
3(a) and ending on the date 24 months thereafter.
(m) "Substantial Portion of the Property of Employer" shall mean 50% of the
aggregate book value of the assets of Employer and its Affiliates and Associates
as set forth on the most recent balance sheet of Employer, prepared on a
consolidated basis, by its regularly employed, independent, certified public
accountants.
(n) “Target Bonus” shall mean the amount of Executive’s target annual incentive
bonus compensation for the calendar year in which the date of a termination of
employment under circumstances described in subsection 3(a) below occurs, under
the incentive bonus compensation plan maintained by Employer for such year;
provided, however, that such amount shall in no event be less than the highest
amount in effect for Executive at any time during the term.
(o) "Welfare Plan" shall mean any health and dental plan, disability plan,
survivor income plan or life insurance plan, as defined in Section 3(1) of
ERISA, currently or hereafter made available by Employer in which Executive is
eligible to participate.
3. Benefits Upon Termination of Employment. (a) The following provisions will
apply if a Change in Control occurs during the Term, and (i) at any time during
the 24 months after the Change in Control occurs (whether during or after the
expiration of the Term), the employment of Executive with Employer is terminated
by Employer for any reason other than Good Cause, or Executive terminates his
employment with Employer for Good Reason, or (ii) at any time during the
thirteenth month after the Change in Control occurs (whether during or after the
expiration of the Term), Executive terminates his employment with Employer for
any reason:
(1) Employer shall pay Executive an amount equal to two times the greater of:
(A) the sum of Executive’s Base Salary and Target Bonus, or (B) the sum of
Executive’s Five-Year Average Base Salary and Five-Year Average Actual Bonus.
Such amount shall be paid to Executive in a lump sum within 60 days after his
date of termination of employment.
(2) Employer shall pay Executive an amount equal to the pro rata portion of the
Target Bonus that is applicable to the period commencing on the first day of the
calendar year in which the employment of Executive is terminated and ending on
the date of such termination. Such amount shall be paid to Executive in a lump
sum within 60 days after his date of termination of employment.
(3)  (A) For each calendar year ending during the Severance Period, Employer
shall pay to Executive a Supplemental Defined Contribution Benefit in an amount
equal to the amount determined pursuant to clause (i) below less the amount
determined pursuant to clause (ii) below:
(i) the amount that would have been allocated to Executive’s accounts under all
Defined Contribution Plans (“Accounts”) during such calendar year, assuming
(A) that the amount of Executive’s elective deferrals (as defined in Section
402(g)(3) of the Code) equals the amount of such elective deferrals Executive
authorized in the calendar year immediately preceding the calendar year in which
the date of commencement of the Severance Period occurs; (B) that all Employer
contributions (except elective deferrals as defined in Section 402(g)(3) of the
Code) were allocated to Executive’s Accounts during such calendar year, in the
amount that would have been allocated on behalf of Executive had Executive been
actively employed during such calendar year; and (C) that Executive’s rate of
compensation (as defined in the applicable Defined Contribution Plan for
purposes of determining Employer contributions) during such calendar year is
identical to such rate of compensation on the date immediately preceding his
termination of employment;
(ii) the amount, if any, actually allocated to Executive’s Accounts during such
year;
(B) Each Supplemental Defined Contribution Benefit shall be paid to Executive in
a lump sum no later than 60 days after the end of each applicable calendar year
during the Severance Period;
(C) In the event of Executive’s death prior to the end of the Severance Period,
the Supplemental Defined Contribution Benefit shall continue to accrue for the
duration of the Severance Period on the same basis as if Executive had not died.
Such Supplemental Defined Contribution Benefit shall be payable to Executive’s
Beneficiary at the same time and manner as such Benefit would have been paid to
Executive.
(4) If upon the date of termination of Executive's employment Executive holds
any options with respect to stock of Employer, all such options will immediately
become vested and exercisable upon such date and will be exercisable for 36
months thereafter. Any restrictions on stock of Employer owned by Executive on
the date of termination of his employment will lapse on such date.
(5) During the Severance Period, Executive and his spouse and other dependents
will continue to be covered by all Welfare Plans maintained by Employer in which
he and his spouse and other dependents were participating immediately prior to
the date of his termination as if he continued to be an employee of Employer and
Employer will continue to pay the costs of coverage of Executive and his spouse
and other dependents under such Welfare Plans on the same basis as is applicable
to active employees covered thereunder; provided that, if participation in any
one or more of such Welfare Plans is not possible under the terms thereof,
Employer will provide substantially identical benefits. For purposes of the
continuation of Executive’s group health plan coverage required under Code
Section 4980B, to the extent permitted by the applicable group health plan, (i)
the period of extended coverage referred to in Code Section 4890B(f)(2)(B)(i)(I)
shall commence on the first date that follows the end of the Severance Period,
and (ii) the applicable notice period provided under Code Section 4980B(f)(6)(B)
shall commence on the first date that follows the end of the Severance Period.
(b) If the employment of Executive with Employer is terminated by Employer or
Executive other than under circumstances set forth in subsection 3(a),
Executive's Base Salary shall be paid through the date of his termination, and
Employer shall have no further obligation to Executive or any other person under
this Agreement. Such termination shall have no effect upon Employee's other
rights, including but not limited to, rights under the Welfare Plans.
(c) Notwithstanding anything herein to the contrary, in the event Employer shall
terminate the employment of Executive for Good Cause hereunder, Employer shall
give Executive at least thirty (30) days prior written notice specifying in
detail the reason or reasons for Executive's termination.
(d)  This Agreement shall have no effect, and Employer shall have no obligations
hereunder, if Executive's employment terminates for any reason at any time other
than during the 24 months following a Change in Control.
4. Excise Tax. (a) In the event that a Change in Control shall occur, and a
final determination is made by legislation, regulation, ruling directed to
Executive or Employer, by court decision, or by independent tax counsel
described in subsection (b) next below, that the aggregate amount of any payment
made to Executive (1) hereunder, and (2) pursuant to any plan, program or policy
of Employer in connection with, on account of, or as a result of, such Change in
Control (“Total Payments”) will be subject to the excise tax provisions of
Section 4999 of the Code, or any successor section thereof, Executive shall be
entitled to receive from Employer, in addition to any other amounts payable
hereunder, a lump sum payment (the “Gross-Up Payment”), sufficient to cover the
full cost of such excise taxes and Executive’s federal, state and local income
and employment taxes on this additional payment, so that the net amount retained
by Executive, after the payment of all such excise taxes on the Total Payments,
and all federal, state and local income and employment taxes and excise taxes on
the Gross-Up Payment, shall be equal to the Total Payments. The Total Payments,
however, shall be subject to any federal, state and local income and employment
taxes thereon. For this purpose, Executive shall be deemed to be in the highest
marginal rate of federal, state and local taxes. The Gross-Up Payment shall be
made at the same time as the payments described in subsections 3(a)(1) and (2)
above.
(b) Employer and Executive shall mutually and reasonably determine the amount of
the Gross-Up Payment to be made to Executive pursuant to the preceding
subsection. Prior to the making of any such Gross-Up Payment, either party may
request a determination as to the amount of such Gross-Up Payment. If such a
determination is requested, it shall be made promptly, at Employer's expense, by
independent tax counsel selected by Executive and approved by Employer (which
approval shall not unreasonably be withheld), and such determination shall be
conclusive and binding on the parties. Employer shall provide such information
as such counsel may reasonably request, and such counsel may engage accountants
or other experts at Employer's expense to the extent that they deem necessary or
advisable to enable them to reach a determination. The term "independent tax
counsel," as used herein, shall mean a law firm of recognized expertise in
federal income tax matters that has not previously advised or represented either
party. It is hereby agreed that neither Employer nor Executive shall engage any
such firm as counsel for any purpose, other than to make the determination
provided for herein, for three years following such firm's announcement of its
determination.
(c) In the event the Internal Revenue Service subsequently adjusts the excise
tax computation made pursuant to subsections 4(a) and (b) above, Employer shall
pay to Executive, or Executive shall pay to Employer, as the case may be, the
full amount necessary to make either Executive or Employer whole had the excise
tax initially been computed as subsequently adjusted, including the amount of
any underpaid or overpaid excise tax, and any related interest and/or penalties
due to the Internal Revenue Service.
5.  Setoff. No payments or benefits payable to or with respect to Executive
pursuant to this Agreement shall be reduced by any amount Executive or his
spouse or Beneficiary may earn or receive from employment with another employer
or from any other source.
6. Mitigation. Executive shall not be required to mitigate the amount of
compensation and benefits set forth above by seeking employment with others, or
otherwise.
7. Death. If Executive's employment with Employer terminates under circumstances
described in subsections 3(a) or (b), then upon Executive's subsequent death,
all unpaid amounts payable to Executive under subsections 3(a)(1) or (2) or
3(b), or Section 4, if any, shall be paid to his Beneficiary, all amounts
payable under subsection 3(a)(3) shall be paid pursuant to the terms of said
subsections to his spouse or other beneficiary under the applicable plan, and if
subsection 3(a) applies, his spouse and other dependents shall continue to be
covered under all applicable Welfare Plans during the remainder of the Severance
Period, if any, pursuant to subsection 3(a)(6).
8. Confidentiality. Executive agrees not to disclose (during the Term or at any
time thereafter) to any person not employed by the Employer, or not engaged to
render services to the Employer, except with the prior written consent of an
officer authorized to act in the matter by the Board of Directors of Employer,
any confidential information obtained by him while in the employ of the
Employer, including, without limitation, information relating to any of the
Employer’s inventions, processes, formulae, plans, devises, compilations of
information, methods of distribution, customers, client relationships, marketing
strategies or trade secrets; provided, however, that this provision shall not
preclude the Executive from use or disclosure of information known generally to
the public or of information not considered confidential by persons engaged in
the business conducted by the Employer or from disclosure required by law or
court order. The Agreement herein made in this Section 8 shall be in addition
to, and not in limitation or derogation of, any obligation otherwise imposed by
law upon the Executive in respect of confidential information and trade secrets
of the Employer and its Affiliates.
9.  Forfeiture. If Executive shall at any time violate any obligation of his
under Section 8 in a manner that results in demonstrably material injury to the
Employer, he shall immediately forfeit his right to any benefits under this
Agreement, and Employer shall thereafter have no further obligation hereunder to
Executive or his spouse, Beneficiary or any other person.
10. Executive Assignment. No interest of Executive, his spouse or any
Beneficiary, or any other beneficiary under the plans, under this Agreement, or
any right to receive any payment or distribution hereunder, shall be subject in
any manner to sale, transfer, assignment, pledge, attachment, garnishment, or
other alienation or encumbrance of any kind, nor may such interest or right to
receive a payment or distribution be taken, voluntarily or involuntarily, for
the satisfaction of the obligations or debts of, or other claims against,
Executive or his spouse, Beneficiary or other beneficiary, including claims for
alimony, support, separate maintenance, and claims in bankruptcy proceedings.
11. Benefits Unfunded. All rights under this Agreement of Executive and his
spouse, Beneficiary or other beneficiary under the plans, shall at all times be
entirely unfunded, and no provision shall at any time be made with respect to
segregating any assets of Employer for payment of any amounts due hereunder.
None of Executive, his spouse, Beneficiary or any other beneficiary under the
plans shall have any interest in or rights against any specific assets of
Employer, and Executive and his spouse, Beneficiary or other beneficiary shall
have only the rights of a general unsecured creditor of Employer.
Notwithstanding the preceding provisions of this Section, the Officer Nominating
and Compensation Committee of the Board of Directors of Employer, in its
discretion, shall have the right, at any time and from time to time, to cause
amounts payable or potentially payable to Executive or his Beneficiary hereunder
to be paid to the trustee of a Rabbi Trust or any similar trust to be
established by Employer (“Trust”).
12. Waiver. No waiver by any party at any time of any breach by the other party
of, or compliance with, any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of any other provisions
or conditions at the same time or at any prior or subsequent time.
13.  Litigation Expenses. Employer shall pay Executive's reasonable attorneys'
fees and legal expenses in connection with any judicial proceeding to enforce,
construe or determine the validity of this Agreement (“Litigation”), if
Executive is a Prevailing Party in such Litigation. Executive shall be deemed a
“Prevailing Party” if (a) a court enters a judgment in his favor in connection
with such Litigation, or (b) Employer and Executive enter into a written
agreement of settlement of such Litigation. If Executive is not a Prevailing
Party in such Litigation, Employer shall pay Executive’s reasonable attorney’s
fees and legal expenses in connection therewith, up to a maximum of $100,000.
14. Applicable Law. This Agreement shall be construed and interpreted pursuant
to the laws of the State of Wisconsin.
15. Entire Agreement. This Agreement contains the entire Agreement between the
Employer and Executive and supersedes any and all previous agreements; written
or oral; between the parties relating to the subject matter hereof. No amendment
or modification of the terms of this Agreement shall be binding upon the parties
hereto unless reduced to writing and signed by Employer and Executive.
16. No Employment Contract. Nothing contained in this Agreement shall be
construed to be an employment contract between Executive and Employer.
17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.
18. Severability. In the event any provision of this Agreement is held illegal
or invalid, the remaining provisions of this Agreement shall not be affected
thereby.
19. Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, representatives and successors.
20. Employment with an Affiliate. For purposes of this Agreement, (A) employment
or termination of employment of Executive shall mean employment or termination
of employment with Employer and all Affiliates, (B) Base Salary, Target Bonus,
Actual Bonus, Five-Year Average Base Salary and Five-Year Average Actual Bonus
shall include remuneration received by Executive from Employer and all
Affiliates, and (C) the terms Defined Contribution Plan, and Welfare Plan
maintained or made available by Employer shall include any such plans of any
Affiliate of Employer.
21. Notice. Notices required under this Agreement shall be in writing and sent
by registered mail, return receipt requested, to the following addresses or to
such other address as the party being notified may have previously furnished to
the other party by written notice:


If to Employer: Modine Manufacturing Company
1500 DeKoven Avenue
Racine, WI 53403


Attention: Legal Department


If to Executive: 
 
IN WITNESS WHEREOF, Executive has hereunto set his hand, and Employer has caused
these presents to be executed in its name on its behalf, all as of the ___ day
of
________, 2006.
MODINE MANUFACTURING COMPANY


By:   ______________________  
Title:  President and Chief Executive Officer 




_____________
____________, Executive

